Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142917                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BARBARA CONVERSE, Guardian and                                                                           Mary Beth Kelly
  Conservator of CATHERINE CURTIS,                                                                         Brian K. Zahra,
  a legally incapacitated person,                                                                                     Justices
                Plaintiff-Appellant,
  v                                                                 SC: 142917
                                                                    COA: 293303
                                                                    Calhoun CC: 2005-004426-NO
  AUTO CLUB GROUP INSURANCE
  COMPANY,
             Defendant-Appellee.
  ____________________________________/

          By order of September 6, 2011, the application for leave to appeal the March 3,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  Joseph v ACIA (Docket No. 142615). On order of the Court, the case having been
  decided on May 15, 2012, 491 Mich 200 (2012), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part
  the judgment of the Court of Appeals. For the reasons stated in the Court of Appeals
  dissenting opinion, the Calhoun Circuit Court erred in dismissing plaintiff’s Michigan
  Consumer Protection Act (MCPA) claims. MCL 445.911(7) of the MCPA provides, in
  pertinent part: “An action under this section shall not be brought more than 6 years after
  the occurrence of the method, act, or practice which is the subject of the action nor more
  than 1 year after the last payment in a transaction involving the method, act, or practice
  which is the subject of the action, whichever period of time ends at a later date.” Because
  plaintiff brought this action within one year of the last payment, plaintiff’s action was
  timely filed and thus plaintiff can seek to recover damages resulting from the methods,
  acts or practices violative of the MCPA based on conduct by defendant occurring from
  July 29, 1992 to March 28, 2001 [the effective date of MCL 445.904(3)]. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would reverse the lower court’s application of the one-year-
  back rule in MCL 500.3145(1) for the reasons set forth in her dissenting opinion in
  Joseph v ACIA, 491 Mich 200 (2012).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2012                    _________________________________________
           d1023                                                               Clerk